August 9, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                      IN THE INTEREST OF C.Y.C., A CHILD

NO. 14-11-00341-CV                          V.

                        ________________________________

       This cause, an appeal from the judgment signed January 27, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.